Citation Nr: 0405142	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-27 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Entitlement to service connection for sinusitis, upper 
respiratory infection, and bronchitis.

3.  The propriety of the initial evaluation for hallux 
valgus, postoperative, right foot, evaluated as 
noncompensable from December 1, 1996 and 10 percent disabling 
from March 1, 1997, exclusive of a temporary, total 
convalescence rating from January 30, 1997 to February 28, 
1997.

4.  The propriety of the initial evaluation for hallux 
valgus, postoperative with degenerative changes of the first 
metatarsophalangeal joint, left foot, evaluated as 10 percent 
disabling from December 1, 1996.

5.  The propriety of the initial evaluation for retropatellar 
pain syndrome, right knee, evaluated as 10 percent disabling 
from December 1, 1996.

6.  The propriety of the initial evaluation for retropatellar 
pain syndrome, left knee, evaluated as 10 percent disabling 
from December 1, 1996.

7.  The propriety of the initial evaluation for total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
due to uterine fibroids (previously evaluated as uterine 
fibroids), evaluated as noncompensable from December 1, 1996, 
100 percent disabling from November 15, 1997, and 50 percent 
disabling from March 1, 1998.

8.  The propriety of the initial evaluation for gastritis, 
evaluated as 10 percent disabling from December 1, 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.

In a February 1997 rating decision, service connection was 
granted for right hallux valgus and a noncompensable 
evaluation was assigned from December 1, 1996.  A temporary 
total convalescence rating was assigned to the disability 
from January 30, 1997 and a 10 percent evaluation was 
assigned, effective March 1, 1997, in a March 1997 rating 
decision.  An August 1998 rating decision properly listed the 
evaluation as 10 percent disabling from March 1, 1997.  A 
December 2002 decision listed the issue, relative to right 
hallux valgus, as evaluation of right hallux valgus, 
postoperative, which is currently 10 percent disabling, and 
continued the 10 percent evaluation.  The rating sheet, 
however, showed the disability as 10 percent disabling from 
December 1, 1996; 100 percent disabling from January 30, 
1997; and 10 percent disabling from March 1, 1997.  Neither 
the text of the decision nor the letter sent to the veteran 
later that month reflected an increase to 10 percent for the 
period from December 1, 1996 to January 29, 1997.  Thus, it 
appears that it was error to show the disability as 10 
percent disabling during this initial period.  A subsequent 
rating decision, in March 2003, continued this error.  
Accordingly, the Board has framed the issue as shown on the 
first page of this decision.

Review of the file shows that the veteran has questioned 
whether the RO always has applied the bilateral factor in 
evaluating the disabilities of the paired extremities.  The 
RO should send the veteran a letter addressing this matter.

The issue of entitlement to service connection for sinusitis, 
upper respiratory infection, and bronchitis and the issue of 
the propriety of the initial evaluation for gastritis, 
evaluated as 10 percent disabling from December 1, 1996, are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claims, and the claims 
file contains all relevant evidence necessary for an 
equitable disposition of the appeals of the denials of the 
claims concerning a left leg condition, hallux valgus of the 
right foot, hallux valgus of the left foot, retropatellar 
pain syndrome of the right knee, retropatellar pain syndrome 
of the left knee, and total abdominal hysterectomy (formerly 
evaluated as uterine fibroids).

2.  The veteran is not shown to have a disability of the left 
leg independent and distinct from her service-connected low 
back condition.

3.  The veteran's hallux valgus of the right foot is status 
post bunionectomy with distal soft tissue release and 
proximal crescenti osteotomy and has been manifested since 
December 1, 1996 by degenerative joint disease of the first 
metatarsophalangeal joint with pain, tenderness, and 
limitation of motion.

4.  The veteran's hallux valgus of the left foot is status 
post bunionectomy with distal soft tissue release and 
proximal crescenti osteotomy and has been manifested since 
December 1, 1996 by degenerative joint disease of the first 
metatarsophalangeal joint with pain, tenderness, and 
limitation of motion.

5.  The veteran's retropatellar pain syndrome of the right 
knee has been manifested since December 1, 1996 by very mild 
anterior displacement and by pain, to include pain with 
motion during the last 10-20 degrees of flexion, and locking.

6.  The veteran's retropatellar pain syndrome of the left 
knee has been manifested since December 1, 1996 by mild 
anterior displacement and by pain, to include pain with 
motion during the last 10-20 degrees of flexion, and locking.

7.  From December 1, 1996 through November 14, 1997, the 
veteran's uterine fibroid condition was manifested by 
symptomatic uterine fibroid disease, chronic pelvic pain, 
pre-menstrual syndrome, irregular menses and menstrual flow, 
adenomyosis, and adhesive disease.

8.  From November 15, 1997, the veteran's uterine fibroid 
condition has been manifested by total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability of the left leg 
that was incurred in or aggravated by active service or by 
another service-connected disability.  
38 U.S.C.A. §§  1110, 1131, 1153, 5100, 5102-5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.310 (2003).  

2.  The criteria for an evaluation of 10 percent, but no 
higher, for hallux valgus, postoperative, right foot have 
been met from December 1, 1996 through January 29, 1997.  38 
U.S.C.A. §§ 1155, 5100, 5102-5103A, 5107, 5126; 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5280 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus, postoperative, right foot, have not been 
met from March 1, 1997.  38 U.S.C.A. §§ 1155, 5100, 5102-
5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 
5280.

4.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus, postoperative, left foot have not been met 
from December 1, 1996.  38 U.S.C.A. §§ 1155, 5100, 5102-
5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 
5280.

5.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome, right knee have not been met 
from December 1, 1996.  38 U.S.C.A. §§ 1155, 5100, 5102-
5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 
5257, 5003, 5260, 5261 (2003).

6.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome, left knee have not been met 
from December 1, 1996.  38 U.S.C.A. §§ 1155, 5100, 5102-
5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 
5257, 5003, 5260, 5261.

7.  The criteria for an evaluation of 30 percent, but no 
higher, for uterine fibroids (currently evaluated as total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
due to uterine fibroids) have been met from December 1, 1996 
through November 14, 1997.  38 U.S.C.A. §§ 1155, 5100, 5102-
5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 4.116, Diagnostic Code 
7629 (2003).

8.  The criteria for an evaluation in excess of 50 percent 
for uterine fibroids (currently evaluated as total abdominal 
hysterectomy with bilateral salpingo-oophorectomy due to 
uterine fibroids) have not been met from March 1, 1998.  
38 U.S.C.A. §§ 1155, 5100, 5102-5103A, 5107, 5126; 38 C.F.R. 
§§ 3.159, 4.116, Diagnostic Code 7617 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Because the claim presented on this appeal was 
pending before VA on the November 9, 2000 date of enactment 
of the VCAA, it is subject to the terms of that statute.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Therefore, the Board must consider whether the claims 
presented on this appeal have been developed and adjudicated 
within the framework established by the statute and 
implementing regulations.  The Board has done so and finds 
that all applicable requirements of the VCAA and its 
implementing regulations have been satisfied in the case of 
all of these claims except for the two that are the subject 
of the Remand portion of this decision.  The claims as to 
which the Board has concluded that the applicable 
requirements of the VCAA and its implementing regulations 
have been satisfied are those concerning: service connection 
for a left leg condition; the propriety of the initial 
evaluations of right and left hallux valgus, respectively; 
the propriety of the initial evaluations of right and left 
retropatellar pain syndrome, respectively; and the propriety 
of the initial evaluation of total abdominal hysterectomy 
with bilateral salpingo-oophorectomy due to uterine fibroids 
(previously evaluated as uterine fibroids).

Duty to assist with the development of evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  Under the VCAA, VA has a duty to 
assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  Under the VCAA, the duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  Under the VCAA, VA 
has a duty to secure a medical examination or opinion if such 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The RO obtained the veteran's service medical records and 
associated them with the claims file.  Other medical records, 
VA and private, were submitted by the veteran herself and 
were associated with the claims file.  

In addition to assisting the veteran with securing 
documentary evidence that could help to support the claims, 
the RO provided the veteran with VA medical examinations.  A 
December 1997 examination addressed the veteran's 
gynecological condition.  Another December 1997 examination 
addressed the veteran's right and left knee conditions.  
Examinations performed in July 1998 and May 2002 both 
addressed the veteran's right and left hallux valgus 
conditions.  A general medical examination performed in 
September 2002 addressed the right and left knee conditions, 
the right and left hallux valgus conditions, and the left leg 
condition.  

All of this evidence is reviewed in the decision that 
follows.  As is noted above, there is no indication that 
there remain outstanding any medical records or other 
evidence that is pertinent to the claim.

Thus, the Board finds that with respect to the above-cited 
claims, VA has fulfilled its duty under the VCAA and its 
implementing regulation to assist a claimant with the 
development of evidence.

Notice

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  The notice furnished by VA must inform the claimant, 
and the claimant's representative, if any, of any information 
and of any medical and lay evidence that VA determines is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The notice must explain which evidence 
the claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.  The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The notice must be 
furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a 
notice requesting information or evidence within 30 days of 
the date of the notice, VA may decide the claim prior to the 
expiration of the one-year period on the basis of the 
evidence of record but must readjudicate the claim if the 
claimant later provides the information or evidence within 
the one-year period.  38 C.F.R. § 3.159(b)(1).  A recent 
amendment of section 5103 provides that VA may make a 
decision on the claim before the one-year period has expired 
without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In July 2003, the RO sent the veteran and his representative 
a letter that was intended to serve as the notice required by 
the VCAA.  The letter asked the veteran to submit any private 
medical records in her possession that were relevant to the 
claim or to sign a release form that was enclosed with the 
letter, VA Form 21-4142, so that the RO could obtain the 
records for her.  The letter described the types of evidence 
needed to substantiate the service connection claims and the 
claims for increased initial evaluations, respectively.  The 
letter clearly delineated the respective responsibilities of 
VA and the veteran for obtaining this evidence, depending on 
whether it consisted of private medical records or records 
that were held by a federal custodian.  While indicating that 
she bore final responsibility for obtaining private medical 
records, the letter offered the veteran the assistance of VA 
in obtaining such records.  She was also asked to identify 
any other evidence or information which she thought would 
support her claim.

Thus, the content of the July 2003 notice satisfied the 
requirements of section 5103 and its implementing regulation 
concerning what the notice to a claimant of VA benefits 
should say.  It is noted by the Board that the July 2003 
letter did not name the claim for a greater initial 
evaluation for total abdominal hysterectomy with bilateral 
salpingo-oophorectomy due to uterine fibroids (previously 
evaluated as uterine fibroids) in listing the claims that 
were then on appeal.  However, this omission did not 
prejudice the veteran because the notice otherwise imparted 
to her all of the information that she needed to prosecute 
that claim.  

The Board also has considered whether the timing of the July 
2003 notice satisfies applicable legal requirements.  The RO 
did not readjudicate any of the claims after issuing the 
notice.  Rather, in September 2003, the claims file was 
transferred to the Board.  

Under the VCAA as originally enacted, the claimant has one 
year from the date the notice is sent in which to submit 
information or evidence that VA has identified.  38 U.S.C.A. 
§ 5103(b).  In contrast, the regulation implementing the 
statute as originally enacted states that if a claimant has 
not responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record, although VA must 
readjudicate the claim if the claimant later provides the 
information or evidence within the one-year period.  
38 C.F.R. § 3.159(b)(1).  On the other hand, the recent 
amendment of section 5103 permits VA to make a decision on a 
claim before the one-year period following the date of a 
notice issued under section 5103 has expired.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  The Board notes that 
amendment to the statute does not state that in every case, 
VA must readjudicate a claim after issuing notice under 
section 5103, only that if it does so, it may make that 
decision before one year has passed from the date of such 
notice.  

It appears to the Board that these provisions, when read 
together, seek to ensure that a claimant has an adequate 
opportunity to respond after being furnished with a notice 
that meets the requirements of section 5103 and that if a 
response is made, the claim is readjudicated after all other 
action made necessary by that response is taken.  In this 
case, neither the veteran nor her representative responded to 
the July 2003 letter before the claims file was transferred 
to the Board approximately 60 days after the date of the 
notice.  Prior to the July 2003 notice, ample development of 
the evidentiary record had been undertaken and accomplished.  
Thus, it is appropriate to inquire whether the veteran has 
been prejudiced by the transfer of her file to the Board 
without readjudication of her claims.  

It appears to the Board that the veteran has not suffered any 
prejudice to her claims.  The RO had no reason to 
readjudicate the claims, and its doing so would have provided 
the veteran with no legal benefit, before transferring the 
claims file to the Board when no additional evidence 
pertinent to any of them had been identified at that point.  
Since the claims file was transferred to the Board, neither 
the veteran nor her representative has called attention to 
any evidence pertinent to any of the claims.  Therefore, the 
Board declines to conclude that the veteran has been 
prejudiced, or her due process rights curtailed, by the 
procedures followed by the RO after issuing notice to her 
under section 5103 in July 2003.  

Accordingly, the Board finds that VA has fulfilled its duty 
under the VCAA and its implementing regulation concerning 
notice.  Proper notice has been provided concerning each of 
the claims presented on this appeal.

Moreover, as the evidentiary record concerning the claims 
having to do with the right and left hallux valgus 
conditions, the right and left knee conditions, the uterine 
fibroid and post-hysterectomy condition, and the left leg 
condition has been fully developed in accordance with the 
requirements of the new law, the Board will decide those 
claims on the record as it now stands on appeal.

ii.  Service connection

Back condition

Her service medical records show that the veteran had 
problems with her left leg during service.  A treatment 
record dated in January 1980 reflects that she reported that 
her left leg had been "locked up" for two days.  The record 
does not state a diagnosis for that complaint.  Treatment 
records dated in September 1986 show that the veteran was 
seen in clinic, and approximately two weeks later sought 
emergency room care, for pain that she indicated radiated 
down her left leg and had not been preceded by trauma.  The 
treatment record indicates that a diagnosis of muscular 
strain was rendered for these complaints.  The report of the 
veteran's July 1996 separation examination does not cite any 
abnormality concerning the left leg.

Her service medical records also indicate that the veteran 
had polio.  The January 1980 treatment record concerning her 
complaints of locking of the left leg refers to a history of 
polio "on [left] side of body," and a treatment record 
dated in November 1994 indicates that the veteran was 
hospitalized for polio as a child.  

Her service medical records also show that the veteran had 
problems with her back.

In the February 1997 rating decision, service connection was 
denied both for a left leg condition and for a back 
condition.  In the VA Form 9, Appeal to Board of Veterans' 
Appeals, that she filed in September 1997, the veteran 
averred that she suffered with "radiating pain from my back 
to the left buttock and down to my [outer] side of my knee to 
the leg."

Of record are the reports of two x-rays taken of the 
veteran's lumbosacral spine in May and September 1997, 
respectively, at a VA medical facility.  The May 1997 report 
states an impression of minimal narrowing of the 
intervertebral disc space at L5-S1 and mild or minimal 
spondylosis deformans.  The September 1997 report states an 
impression that "[m]ild degenerative changes with broad-
based disc bulge at L5-S1 . . . coupled with left-sided facet 
hypertrophy, narrows the left neural foramen and encroaches 
on the existing nerve root."

Of record is the report of an MRI study of the veteran's 
spine performed at a VA medical facility in June 1998.  The 
report refers to "radicular symptoms" and states an 
impression of spondylolisthesis and degenerative changes at 
L5-S1.

Of record are private medical records dated in 2000 showing 
that the veteran was receiving epidural steroid injections to 
alleviate low back pain.  These records included the report 
of an EMG/NCV (electromyograph / nerve conduction velocity) 
study performed in July 2000 that cited a "history of low 
back pain and left leg pain."  The report stated an 
impression of lumbosacral root lesion.  It was observed in 
commentary with that impression that the study was 
"abnormal, demonstrating a left lumbosacral radiculopathy" 
that appeared "partially healed" and 'really mild in 
degree."

Of record is the report of an x-ray of the veteran's 
lumbosacral spine that was taken at a VA medical facility in 
July 2000.  The report states an impression of "grade I 
anterior spondylolisthesis of L5-S1 causing left nerve root 
impingement at this level with minimal stenosis at this 
level."

Of record is an undated evaluation report by a private clinic 
that the veteran submitted, with her statement dated in, 
January 2001.  The medical record indicates that the 
veteran's chief complaint was "[l]ower back pain with left 
external area of leg pain."  The report indicates that 
physical examination performed on that occasion revealed that 
the veteran had pain in the area of certain discs and 
exhibited "[g]ood muscle and lower extremity strength, 
5/5."  The report states an assessment of "[l]eft SI joint 
pain," "L5-S1 spondylolisthesis," "[r]adiculitis," and 
"spinal canal stenosis at level of L5-S1."  In the 
statement accompanying the report, the veteran recounts that 
she experiences "radiating pain from my back to the left 
buttock and down to my outer side of my knee to the leg."

Of record is a statement submitted by the veteran in June 
2002 in which she states:  "When I stand longer than 10 
minutes, I begin to experience chronic back pain that 
radiates down my left leg predominantly, down to my knees 
until it reaches my feet."

Of record is the report of x-rays taken of the veteran's 
lumbar spine at a VA medical facility in September 2002.  The 
report states an impression of degenerative changes (very 
severe narrowing of L5-S1), grade anterolisthesis of L5 over 
S1), and no spondylolysis.

Of record is the report of a VA general medical examination 
performed in September 2002 that included evaluation of the 
veteran's back and left leg.  The examination reports 
indicates that the veteran said that she experienced a 
"pulling sensation" in both legs, but especially the left, 
"that is usually associated with muscle spasm of her lower 
back that usually lasts for five to ten seconds and is 
relieved spontaneously"; and that this sensation "is 
associated with certain twisting of her back that produce[s] 
some shooting electrical pains to her legs, more to the left 
than the right, with associated back pain."  The examination 
report indicates that the veteran's back and lower 
extremities were examined separately.  The examination report 
notes that general examination of the lower extremities 
disclosed no cyanosis, clubbing, muscle atrophy, muscle 
wasting, swelling, or effusion.  The examination report 
indicates that neurological evaluation showed that the 
veteran's reflexes were 2/4, and muscle strength was 5/5, 
throughout; that no gross sensory deficit was noticed in any 
aspect of the veteran's extremities; that the veteran 
exhibited no gait abnormality; and that she was able to walk 
on her toes and on her heels without difficulty.  In the 
examination report, the examiner opined that the left leg 
disability of which the veteran complained was "most likely 
. . . because of some signs of intermittent sciatic 
radiculopathy of the lower leg that is secondary to her back 
condition."  The examiner noted in the examination report 
that the veteran was receiving treatment for her back but not 
specifically for her left leg.  The examiner noted in the 
examination report that a magnetic resonance imaging (MRI) 
study of the lumbar spine performed at a VA medical facility 
earlier in September 2002 resulted in an impression of 
moderate spinal canal and neural foraminal stenosis at L5-S1 
secondary to anterior spondylolisthesis and facet 
arthropathy, bilateral, at L4 without associated stenosis.  
The examiner's findings for the veteran's back and left leg 
are stated in the examination report as a diagnosis of 
"[s]ymptomatic severe anterolisthesis of L5 [-] S1 with 
secondary episodic and intermittent signs of sciatic 
radiculopathy of the left leg."

In a December 2002 rating decision, service connection was 
granted for the veteran's low back condition, characterized 
there as anteriolisthesis, L5-S1, with sciatica, with an 
evaluation of 40 percent, from an effective date of December 
1, 1996.  

The veteran did not file a notice of disagreement with the 
December 2002 rating decision.

By her current claim, the veteran maintains that she is 
entitled to service connection for a separate disability of 
her left leg.

Service connection may be awarded for a veteran's disability 
resulting from injury or disease either incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Applicable law permits 
various ways of demonstrating that a disability for which 
compensation is sought is service related.  Service 
connection may be granted when the evidence shows that a 
veteran developed a chronic disease during service and 
manifests the same disease after service.  38 C.F.R. 
§ 3.303(b).  Service connection can be granted when the 
evidence shows that the presence of a disorder or symptoms 
thereof has been noted during service (or an applicable post-
service presumptive period), the symptomatology associated 
with that disorder is manifested with continuity after 
service, and competent evidence relates the present condition 
to that post-service symptomatology or an in-service injury.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).  If a veteran with 90 days or more of continuous 
active service develops arthritis to a compensable degree 
within one year of separation from active duty, then that 
disease will be presumed to have been incurred in service 
even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309.  A preexisting injury or disease will be presumed to 
have been aggravated by active service where the evidence 
shows that there was a permanent increase in disability 
during such service, absent clear and unmistakable evidence 
to the contrary.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2003); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Service connection also may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Service connection may be granted for the degree to 
which an otherwise nonservice-connected disability is 
aggravated by a service-connected disability.  where the 
current disability was either caused or, if not caused, 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology); 38 C.F.R. 
§ 3.159(a)(2).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).

The lay evidence pertinent to the claim of entitlement to 
service connection for a left leg condition shows that the 
veteran experiences symptoms of her left leg that are related 
to her service-connected low back disability.  While lay 
evidence - - in this case, the veteran's own accounts - - is 
not competent to show that the veteran's left leg symptoms 
have their etiology in her low back condition, see Espiritu, 
the medical opinion expressed in the report of the September 
2002 VA general medical examination does address that 
question.  In the September 2002 examination report, the 
examiner states that it is "most likely" that the symptoms 
described by the veteran are "signs of intermittent sciatic 
radiculopathy of the lower leg that is secondary to her back 
condition."  The examiner's opinion appears to the Board to 
be well founded, supported as it is by the accounts that the 
veteran herself has given concerning the onset and apparent 
source of her left leg symptoms as she experiences them, by 
the absence in the post-service medical records of a 
diagnosis for the left leg symptoms that the veteran says she 
experiences that is separate and distinct from a diagnosis 
for her low back condition, and by the absence of any 
notation of a left leg disorder in the report of her July 
1996 service separation examination, despite the complaints 
presented during service.  There is no medical evidence in 
the record, and the veteran does not contend, that any polio 
that she had earlier in life was aggravated during her 
service.  Likewise, there is no medical evidence in the 
record, and the veteran does not contend, that she developed 
arthritis of the left leg within one year after her 
separation from service.  

Rather, the medical evidence, most particularly, the medical 
opinion contained in the September 2002 VA examination 
report, confirms that the symptoms reported by the veteran 
concerning her left leg in relation to her low back do not 
point to a separate disability of the left leg but rather, to 
the radiculopathy associated with her service-connected low 
back disability.  This is a feature of the veteran's low back 
disability that is compensable under the provisions of the 
rating schedule concerning disabilities of the spine.  It is 
noted, however, that the veteran did not take issue with the 
40 percent evaluation of her low back disability that was 
assigned in the December 2002 rating decision.  Thus, the 
question is not before the Board.

The pertinent evidence of record does not confirm that the 
veteran has a disability of the left leg that, although 
related to her low back condition, is separate and 
independent from that condition.  However, a claim of 
entitlement to service connection must be supported by proof, 
usually in the form of a diagnosis, that medical evaluation 
has confirmed the presence of the disability for which 
benefits are sought.  See Rabideau; Caluza.  The medical 
evidence in this case shows that there is no diagnosis 
ascribed to the left leg symptoms reported by the veteran 
except one concerning her low back.  

Accordingly, the claim of entitlement to service connection 
for a left leg condition will be denied.  The doctrine of 
reasonable doubt is not for application because the 
preponderance of the evidence is against the claim.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

iii.  Disability ratings

a.  Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2003).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2003).

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

Evaluations of musculoskeletal disabilities require 
consideration of the effect of pain, weakness, fatigability, 
and incoordination on functional abilities.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2003).  VA regulations provide that 
functional loss must be considered in evaluating disabilities 
on the basis of limitation of motion.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).  VA adjudicators must consider whether 
38 C.F.R. § 4.40, concerning functional loss due to pain, and 
38 C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); Deluca v. Brown, 8 Vet. App. 202 (1995).  A schedular 
disability rating based on limitation of motion may be 
augmented under 38 C.F.R. §§ 4.40, 4.45 for additional 
disability due to functional loss resulting from such 
factors.  DeLuca. 

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

b.  Individual disability ratings

The disability ratings at issue in this case were rendered in 
conjunction with a grant of service connection, which 
followed the VA Form 21-526, Application for Compensation 
filed by the veteran in December 1996.  An evaluation that is 
assigned with a grant of service connection must address all 
evidence concerning the disability dated from the effective 
date of service connection and accordingly, might be a 
"staged rating," that is, an evaluation comprised of 
separate ratings reflecting variations in the severity of the 
disability during separate periods of time.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

1.  Hallux valgus, postoperative, right foot and left foot

Her service medical records show that the veteran was 
diagnosed with right hallux valgus in June 1981.  The service 
medical records reflect that she was treated for bilateral 
bunions in March 1996 and the left bunion was found to be 
worse than the right.  The service medical records show that 
she underwent surgery at a military hospital for symptomatic 
left hallux valgus in May 1996.  The procedure performed was 
a bunionectomy with distal soft tissue release and proximal 
crescenti osteotomy.

Her post-service medical records show that the veteran 
underwent surgery for symptomatic right hallux valgus in 
January 1997 at the same military hospital as where the May 
1996 surgery was performed.  The procedure performed was 
again a bunionectomy with distal soft tissue release and 
proximal crescenti osteotomy.  

In the February 1997 rating decision, service connection was 
granted for right and left hallux valgus, respectively, from 
an effective date of December 1, 1996.  A noncompensable 
rating was assigned to the former disability former, and a 10 
percent rating to the latter, from the effective date of 
service connection.  

Of record is the report of an x-ray of the right foot taken 
in March 1997 at the military hospital where the surgeries 
for hallux valgus were performed.  The report stated that 
"some mild persistent hallux valgus deformity is observed 
following corrective surgery."  

In an April 1997 rating decision, the evaluation of right 
hallux valgus was increased.  A temporary, 100 percent 
convalescent rating was assigned (under 38 C.F.R. § 4.30) 
from an effective date of January 30, 1997 and a 10 percent 
rating from an effective date of March 1, 1997.

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
she filed in September 1997, the veteran described her 
difficulties with her hallux valgus disabilities.  She said 
that she had little or no motion in either great toe and 
therefore had difficulty walking.  She said that she had a 
sensitive or nerve-damaged area around each great toe that 
would lead to swelling and a burning sensation that increased 
her difficulty with walking.  

Of record is the report concerning x-rays of the feet taken 
in November 1997 at the military hospital where the surgeries 
for hallux valgus had been performed.  The x-rays resulted in 
an impression of osteopenic changes with mild hallux valgus 
deformity.  It was noted in the radiology report that the 
veteran complained of loss of motion in the first 
metatarsophalangeal joint of each foot.

Of record is the report of a VA examination of the feet that 
took place in July 1998.  The examination report indicates 
that the veteran complained of stiffness in each of the first 
metatarsophalangeal joints, pain with motion of those joints, 
and stiffness and pain with walking.  The examination report 
notes that she was not using crutches, braces, or canes; that 
objective examination identified, for each foot, pain and 
crepitus in the first metatarsophalangeal joint with active 
and passive motion and well-healed surgical scarring; and 
that x-rays of the feet performed for the examination 
revealed "recurrent medial exostosis with medial cystic 
degenerative changes of the head of the first metatarsal[,] 
right foot and left foot" and "narrowing of the joint space 
right foot and left foot and loss of sesamoidal position."  
The examination report states a diagnosis for each foot of 
recurrent hallux abductor valgus with bunion deformity and 
severe limitus and degenerative joint disease of the 
metatarsophalangeal joint with secondary cystic degeneration 
of the metatarsal head of the first metatarsal.

Of record is the report of a podiatry consultation conducted 
in May 2002 at a VA medical facility.  The examination report 
indicates that the veteran complained of throbbing foot pain 
that was aggravated by activity in closed shoes.  The report 
indicates that objective examination revealed a 
hyperkeratotic skin lesion in the plantar medial aspect of 
the first metatarsal head, hallux interphalangeal joint, and 
second metatarsophalangeal joint of each foot, but no other 
skin abnormalities; that pain was elicited by palpation of 
each first metatarsal head; that motion of each metatarsal 
head was severely limited but not painful; that range of 
motion of the foot joints was within normal limits; that 
muscle strength of each lower extremity and foot was +5/5; 
that x-rays confirmed the presence of hallux valgus deformity 
with arthrosis but disclosed no tumor, fracture, or 
dislocation.  The evaluation report states an assessment for 
each foot of recurrent bilateral hallux valgus abducto 
deformity, pain, and hyperkeratonic skin lesions.

Of record is a statement submitted in June 2002 in which the 
veteran recounts that she has almost no motion, and marked 
deformity, of the great toes of either foot, and pain, edema, 
and calluses on each foot, spasms in each foot, and pain with 
use of each foot.

Of record is the report of a VA general medical examination 
performed in September 2002 that included evaluation of the 
veteran's feet.  The examination report indicates that the 
veteran said that she had constant pain in her feet, 
stiffness in her feet that mostly affected the great toe 
joints, and flare-ups of foot pain with activity.  The 
examination report reflects that objective examination of 
each foot showed obvious hallux deformity on the big toe 
joint, some tenderness of the big toe joint appreciable with 
palpation, some mild callus formation on the external aspect 
of each bunion, and surgical scarring which was well healed 
and evinced no abnormalities.  The examination report notes 
that x-rays of the feet performed at the time of the 
examination revealed no significant change from those taken 
in July 1998.  The examination report states a diagnosis for 
each foot of symptomatic bilateral hallux valgus, moderate in 
intensity, status post surgical correction.

The schedular ratings of the veteran's right and left hallux 
valgus disabilities were assigned under Diagnostic Code 5280, 
which concerns unilateral hallux valgus.  Under that 
diagnostic code, a single, 10 percent evaluation is 
authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2003).  

Both disabilities are currently evaluated as 10 percent 
disabling.  As noted above, the 10 percent evaluation for 
left hallux valgus is established from December 1, 1996 and 
the 10 percent evaluation for right hallux valgus, from March 
1, 1997, with a noncompensable evaluation assigned prior 
thereto.  The Board notes that in a rating sheet accompanying 
a December 2002 rating decision, in which increases in the 
current hallux valgus evaluations are denied, right hallux 
valgus is listed with a 10 percent rating from December 1, 
1996, but the listing appears to be an error. 

However, the Board finds that a 10 percent rating under 
Diagnostic Code 5280 is warranted for the veteran's right 
hallux valgus as exhibited during the period beginning on 
December 1, 1996, a period which extends to January 29, 1997, 
the effective date of the temporary, total convalescence 
rating extending through February 28, 1997.  The medical 
records show that the right hallux valgus was longstanding, 
diagnosed as it was in 1981, at the beginning of this period, 
was symptomatic during this period, and necessitated surgery 
- - the same procedure as had been performed on the left foot 
- - at the end of this period.  Thus, a reasonable doubt 
about the degree of disability during the period in concern 
arises from the evidence, and this doubt must be resolved in 
favor of the claim.  38 C.F.R. § 4.3. Therefore, the Board 
has concluded that a 10 percent evaluation under Diagnostic 
Code 5280 for hallux valgus of the right foot is warranted 
for the period December 1, 1996 to January 29, 1997.

A 10 percent evaluation under Diagnostic Code 5280 represents 
the highest evaluation available for hallux valgus under any 
provisions of the rating schedule.  The Board has considered 
whether an evaluation greater than 10 percent may be assigned 
to either or both of the hallux valgus disabilities under any 
other provision of 38 C.F.R. Parts 3 and 4, see Schafrath, 
and has found that one cannot.  Other diagnostic codes 
concerning the feet either do not apply to the hallux valgus 
disabilities presented in this case or if they do, would not 
authorize a rating higher than 10 percent.  Under Diagnostic 
Code 5283, which concerns malunion or nonunion of the tarsal, 
or metatarsal, bones, evaluations of 10, 20, and 30 percent 
are authorized for moderate, moderately severe, and severe 
conditions, respectively, and a 40 percent evaluation for 
loss of use of the foot.  However, this provision cannot be 
applied to increase the evaluation of either hallux valgus 
disability above 10 percent because no malunion or nonunion 
of the metatarsal (or tarsal) bones is shown by the evidence 
- - in fact, the report of the May 2002 VA podiatry 
consultation stated that x-rays of each foot disclosed no 
tumor, fracture, or dislocation.  Under Diagnostic Code 5284, 
which concerns other foot injuries, evaluations of 10, 20, 
and 30 percent are authorized for moderate, moderately 
severe, and severe conditions, respectively, and a 40 percent 
evaluation for loss of use of the foot.  However, this 
provision cannot be applied to increase the evaluation of 
either hallux valgus disability above 10 percent because no 
injury of the foot or impairment of either foot other than 
the site of the hallux valgus deformity have been shown.  
Diagnostic Code 5003 provides that degenerative arthritis, if 
established by x-ray findings, is to be rated under the 
appropriate diagnostic code on the basis of limitation of 
motion of the affected joint, if limitation of motion has 
been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  While 
severe limitation of motion of each metatarsal head is a 
medical finding in this case, no provision of the rating 
schedule addresses limitation of motion of the toes.  Thus, a 
schedular disability rating for either right or left hallux 
valgus in excess of the 10 percent assigned under Diagnostic 
Code 5280 cannot be granted. 

The Board has reviewed the lay and medical evidence that each 
hallux valgus disability has involved pain productive of 
functional impairment of the affected area of the foot.  
While this evidence has been considered, it cannot serve as a 
basis for increasing the evaluations.  Although a compensable 
schedular rating may be assigned or augmented on the basis of 
such factors, see 38 C.F.R. §§ 4.10, 4.40, 4.45, Schafrath, 
Deluca, here the schedular ratings are the highest available 
under the appropriate diagnostic code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Noting the medical evidence in this case of post-surgical 
scarring and hyper-keratotic skin lesions associated with the 
veteran's right and left hallux valgus, the Board has 
considered whether separate evaluations are warranted for 
these features.  While the evaluation of the same disability 
manifestations under various diagnoses is prohibited, see 38 
C.F.R. § 4.14 (2003), separate evaluations are warranted for 
different disability manifestations, even when all are 
associated with the same service-connected injury or disease, 
provided that the symptomatology of one problem does not 
duplicate or overlap with that of another.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.25(b) 
(2003) ("[T]he disabilities arising from a single disease 
entity . . . are to be rated separately as are all other 
disabling conditions. . . .").  The Board finds, however, 
that neither the lay nor the medical evidence in this case 
identifies any symptomatology separate and distinct from 
hallux valgus indicative of a disability of the skin.  
Medical assessments of record disclose that the scars from 
the hallux valgus surgeries are well healed and asymptomatic.  
No medical assessment of record ascribes any symptomatology 
to the veteran's hyperkeratotic skin lesions that is distinct 
from the features ascribed to the hallux valgus conditions.  
The veteran's account of her hallux valgus conditions has not 
cited a skin problem separate and apart from bunions.  In 
finding that a separate evaluation for a skin disability is 
not warranted in this case, the Board has considered both the 
recently amended rating criteria applicable to scars and 
other disabilities of the skin, see 67 Fed. Reg. 49,950 (July 
31, 2002), and the rating criteria as they existed prior to 
the amendments, as both are potentially applicable in this 
case.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  

The Board finds that the severity of the right and left 
hallux valgus disabilities, respectively, has not varied 
significantly since December 1, 1996.  Thus, a "staged" 
rating for these disabilities is not warranted.  Fenderson.

Accordingly, the Board will grant a schedular rating of 10 
percent for hallux valgus, postoperative, right foot under 
Diagnostic Code 5280 for the period December 1, 1996 through 
February 28, 1997.  38 C.F.R. § 4.116, Diagnostic Code 5280.  
Schedular ratings in excess of 10 percent for hallux valgus, 
postoperative, right foot and hallux valgus, postoperative, 
left foot from December 1, 1996 will be denied.

2.  Retropatellar pain syndrome, right knee and left knee

Her service medical records show that the veteran had trouble 
with both of her knees during service.  In September 1979, 
she was treated for swelling and tenderness of the right knee 
after falling.  X-rays taken at that time were negative for 
fracture, dislocation, or other pathology.  She was seen the 
next month for right knee pain that had continued.  In June 
1981, the veteran was treated for left knee pain.  In March 
1996, she was seen for bilateral knee pain, which she 
reported she had been experiencing intermittently for the 
past two years.  She was given a diagnosis of retropatellar 
pain syndrome.  In the report of her July 1996 service 
separation examination, it was noted that she was using 
ibuprofen for the condition and had been given a profile that 
prohibited running.  

In the February 1997 rating decision, service connection was 
granted for right and left retropatellar pain syndrome, 
respectively, from an effective date of December 1, 1996.  A 
noncompensable rating was assigned to each knee disability 
from the effective date of service connection.  

Of record is the report of an x-ray of the knees, weight 
bearing, taken in May 1997 at a VA medical facility.  The 
report observes that there were "no demonstrable 
abnormalities of the joint space, soft tissues or osseous 
structures" and stated that the study was negative.

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
she filed in September 1997, the veteran described her 
experience of her right and left knee disabilities.  She said 
that the pain had worsened in each knee and was aggravated by 
activity.

Of record is the report of a VA joints examination performed 
in December 1997 to assess the veteran's knees.  The 
examination report reflects that the veteran said that she 
had constant pain in her knees and flare-ups of the pain 
during cold weather or after walking more than a mile, took 
ibuprofen, and was not using crutches, a cane, or a brace.  
The examination report indicates that objective examination 
of each knee showed no swelling, deformities, or effusion.  
The examination report indicates that each knee was tender on 
the right on palpation of the tendons.  The examination 
report notes that the veteran had full range of motion in 
each knee but with pain on the last 10-20 degrees of flexion.  
The examination report states a diagnosis of tendonitis for 
each knee.

Of record is a VA outpatient treatment record appearing to be 
dated in April 2001 showing that the veteran was issued an 
elastic brace for her left knee and ankle.  The note cites a 
provisional diagnosis of degenerative joint disease of the 
[left] knee.

Of record is a statement submitted in June 2002 in which the 
veteran recounts that she has chronic pain in both knees that 
has flared up when she has used a bicycle.

Of record is the report of a VA general medical examination 
performed in September 2002 that included evaluation of the 
veteran's knees.  The examination report reflects that the 
veteran said that her knee-related symptoms had been 
worsening progressively; that her left knee was worse than 
her right; that after certain activities (using stairs, 
prolonged standing and walking, running), she would have 
flare-ups of pain that were moderate to severe in degree and 
increased stiffness of the knees; that she did not have 
redness or swelling of, or a warm sensation in, the knees; 
that her knees felt unstable and four or five times each 
month would lock, but they did not give way; that she would 
have pain in her knees in the afternoon; that she experienced 
a lack of endurance, and fatigability, of the knees with 
flare-ups of pain; and that she wore knee braces during these 
flare-ups but not at other times.  The examination report 
indicates that objective examination of the knees showed some 
tenderness in each knee in response to deep palpation of the 
patella and of the external aspect; range of motion to 140 
degrees of flexion in each knee with no manifestation of pain 
or discomfort and with only mild crepitus; no sign of muscle 
tear in either knee; no instability of the lateral collateral 
ligaments of either knee; mild anterior displacement of the 
left knee; and very mild anterior displacement of the right 
knee.  The examination report observes that x-rays taken of 
the knees in June 2002 were within normal limits.  The 
examination report states a diagnosis of symptomatic 
bilateral retropatellar pain syndrome with associated mild 
chondromalacia of both knees found.

In a December 2002 rating decision, the evaluations of the 
veteran's right and left retropatellar pain syndrome were 
increased from noncompensable to 10 percent from the December 
1, 1996 effective date of service connection.

The schedular ratings of the veteran's right and left knee 
disabilities were assigned under Diagnostic Code 5257, which 
concerns lateral instability or recurrent subluxation of a 
knee.  Ratings authorized under this diagnostic code are 10 
percent for a disability that is slight, 20 percent for one 
that is moderate, and 30 percent for one that is severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Although the December 2002 rating decision increased the 
rating of the right and left knee disabilities, it did not 
terminate the appeal.  Absent any statement to the contrary, 
a claimant is presumed to be seeking on appeal the maximum 
evaluation denominated by the rating schedule and other 
applicable law for the disability in concern.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The medical and lay evidence in this case indicates that each 
knee disability is manifested by instability (anterior 
ligament displacement) that is no more than mild and by pain.  
The reports of both the December 1997 and the September 2002 
VA examinations indicate that the veteran's range of motion 
in each knee is 0 to 140 degrees.  Pain with the last 10-20 
degrees of flexion is noted in the report of the December 
1997 VA examination, although the report of the September 
2002 VA examination observes that knee motion did not appear 
to be accompanied by pain.  By the veteran's own account, 
both knees lock regularly and pain is aggravated by use of 
the knees.  At the same time, there is no evidence that 
either knee has ever given way - - indeed, the account given 
by the veteran is that her knees feel unstable but have never 
collapsed.

The Board has considered whether the disability features 
shown by the evidence warrant an evaluation under Diagnostic 
Code 5257 in excess of the current 10 percent.  The question 
in each case is whether the disability picture emerging from 
this evidence more closely resembles recurrent subluxation or 
lateral instability to a mild or moderate degree.  38 C.F.R. 
§§ 4.7.  It appears to the Board that the knee instability 
shown by the evidence is no more than mild and therefore 
warrants no more than a 10 percent rating under Diagnostic 
Code 5257.  The Board also notes that no medical evaluation 
of record has characterized either knee disability, including 
ligament instability, as greater than mild.  The September 
2002 VA examination report identifies instability of the 
ligaments of each knee, but only of the anterior ligaments.  
It is indicated there that the lateral collateral ligaments 
of the knees are not unstable.  The Board cannot conclude 
from these medical findings that it is at least as likely as 
not that the veteran's right or left knee instability is 
moderate.  See 38 C.F.R. § 4.3.  The Board finds that the 
severity of the right and left knee instability has not 
varied significantly since December 1, 1996.  Thus, a 
"staged" rating for these disabilities is not warranted.  
Fenderson.

Separate evaluations may be given for instability of the knee 
and arthritis if both are clinically present.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  Arthritis of a joint is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).  However, the record in this case does not show 
that the veteran has arthritis in either knee and, indeed, 
indicates the contrary.  Thus, additional evaluations for 
arthritis of the knee are not warranted.

Diagnostic Codes 5260 and 5261 pertain to limitation of 
motion of the knee.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5260 & 5261 (2003).  Separate compensable disability ratings 
are warranted when different disabling manifestations are 
encountered, though resulting from the same injury or 
disorder.  Esteban, 6 Vet. App. at 262 (1994); cf. 38 C.F.R. 
§ 4.14.  It has been held that Diagnostic Code 5257 does not 
concern limitation of motion.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  Therefore, it appears that the veteran could 
be entitled to a rating based on limitation of motion of the 
knee under Diagnostic Codes 5260 and/or 5261 in addition to 
the rating assigned to that knee under Diagnostic Code 5257.  
See VAOPGCPREC 23-97.  However, the medical evidence of 
record indicates that the criteria for a noncompensable 
evaluation under Diagnostic Codes 5260 and 5261 have not been 
met in the case of either knee.  The medical assessments of 
the veteran's range of motion in each knee indicate that it 
is full, that is, from 0 degrees of extension to 140 degrees 
of flexion.  See 38 C.F.R. § 4.71, Plate II (2002).  Under 
Diagnostic Code 5260, limitation of flexion is not cognizable 
unless flexion is limited to no more than 60 degrees, when it 
is noncompensable, and a compensable evaluation is not 
assignable unless flexion is limited to no more than 45 
degrees, when it is to be rated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  Under 
Diagnostic Code 5261, limitation of extension is not 
cognizable unless extension is limited to no greater than 5 
degrees, when it is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Here, even when the finding of pain at 
the last 10-20 degrees of flexion is considered, the standard 
for cognizable, much less compensable, limitation of motion 
of either knee has not been met.  Thus, additional 
evaluations for limitation of motion of either knee are not 
warranted.

The Board has considered all other provisions of the rating 
schedule potentially applicable to the veteran's knee 
disabilities.  These include Diagnostic Code 5262, which 
concerns nonunion or malunion of the tibia and fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  The use of 
this Code would be inappropriate, however, because there is 
no medical evidence of malunion of the tibia and fibula.  
Other diagnostic codes pertaining to the knee - - Diagnostic 
Codes 5258 (concerning dislocation of the semilunar 
cartilage), 5259 (concerning removal of the semilunar 
cartilage), and 5263 (concerning genu recurvatum) - - are 
similarly inapplicable because the knee disabilities are not 
manifested by such symptoms or findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259, 5263 (2003).

3.  Abdominal hysterectomy with bilateral salpingo-
oophorectomy
due to uterine fibroids (previously evaluated as uterine 
fibroids)

Her service medical records show that the veteran had uterine 
fibroids during service.  A pelvic ultrasound performed in 
May 1995 disclosed the presence of a small uterine fibroid.  
A pelvic examination that was performed in July 1996 resulted 
in the conclusion that the veteran had uterine fibroids that 
were asymptomatic and otherwise yielded a normal result. 

Her post-service medical records show that in November 1997, 
the veteran underwent a total abdominal hysterectomy with a 
bilateral salpingo-oophorectomy and Halban's culdoplasty at a 
military hospital.  The hospital report stated diagnoses of 
"[c]hronic pelvic pain," "[s]ymptomatic fibroid uterus," 
"[a]denomyosis," and "[a]dhesive disease."  "It is noted 
in the hospital report that the surgery was made necessary by 
"severe disease" involving "multiple fibroids of [the] 
uterus with pedunculated fibroids present, as well as what 
appeared to be focal endometrial implants," conditions 
disclosed by diagnostic laparoscopy.  The hospital report 
also noted that prior to the surgery, the veteran had 
"chronic pelvic pain and abnormal uterine bleeding."  The 
hospital report reflected that prior to the surgery, the 
veteran "complained of irregular bleeding, increasing in 
frequency and duration, burning lower abdominal pain, as well 
as bloating. . . .[and gave] a history of approximately two 
menstrual cycles per month for the last four months" while 
"den[ying] any genuine stress urinary incontinence 
symptoms."  Medical records prior to the November 1997 
surgery reflect treatment for uterine fibroids.  A pelvic 
ultrasound performed in May 1997 confirmed the presence of 
uterine fibroids.  An assessment conducted in August 1997 
concluded that "a significant amount of fibroids of 
significant size" had been shown by the May 1997 ultrasound 
study and this condition seemed to have caused the veteran to 
develop "pre-menstrual syndrome."  

In the February 1997 rating decision, service connection for 
uterine fibroids was granted with a noncompensable rating 
from an effective date of December 1, 1996.  

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
she filed in September 1997, the veteran described her 
experience of her uterine fibroid condition.  She said that 
she suffered with fevers, severe inflammation of the 
abdominal area, severe menstrual cramps, severe headaches, 
lower back pain, and abnormal bleeding outside her menstrual 
cycle.

Of record is the report of a VA gynecological examination 
that was performed in December 1997.  The examination report 
reflects that the veteran said that before the November 1997 
hysterectomy, she had chronic pelvic pains, vaginal pain, and 
abnormal vaginal bleeding.  The examination report indicates 
that objective examination of the abdomen disclosed no 
tenderness or palpable masses and showed that the veteran had 
a surgical scar.  The examination report stated diagnoses of 
uterine fibroid cysts, by history, adenomyosis, by history, 
and status post total hysterectomy.  

In an August 1998 rating decision, a 100 percent evaluation 
was assigned from an effective date of November 15, 1997 and 
a 50 percent evaluation was assigned from March 1, 1998.  The 
evaluation assigned in the August 1998 rating decision 
addressed the fact of the November 1997 total hysterectomy.  
The evaluation was assigned under Diagnostic Code 7617, which 
concerns complete removal of the uterus and both ovaries.  
Under that diagnostic code, a single, 100 percent rating is 
authorized for three months after the total hysterectomy and 
a single, 50 percent rating thereafter.  38 C.F.R. § 4.116, 
Diagnostic Code 7617 (2003).  In the August 1998 rating 
decision, the characterization of the disability was changed 
from uterine fibroids to total abdominal hysterectomy with 
bilateral salpingo-oophorectomy due to uterine fibroids.  The 
post-surgery evaluation, 100 percent from November 17, 1997, 
and 50 percent from March 1, 1998, represents the maximum, 
and sole compensable, evaluation available under Diagnostic 
Code 7617.  Id.  A rating in excess of 50 percent from March 
1, 1998 is not available under any other provision of the 
rating schedule that is relevant to hysterectomy or uterine 
fibroid disease and thus, will not be granted.

Remaining at issue is the proper evaluation of the disability 
from December 1, 1996 to November 14, 1997.  Fenderson.  In 
the February 1997 rating decision, the noncompensable 
evaluation was continued on the basis of what was shown in 
the veteran's service medical records.  The Board does not 
agree that a noncompensable evaluation corresponds to the 
severity of the veteran's uterine fibroids during any of the 
period in concern.  The post-service medical evidence 
indicates that during this period, the veteran had 
symptomatic uterine fibroid disease of such severity that it 
necessitated a total hysterectomy in November 1997.  
Symptomatic uterine fibroid disease, chronic pelvic pain, 
pre-menstrual syndrome, irregular menses and menstrual flow, 
adenomyosis, and adhesive disease are identified by this 
evidence as elements of her uterine fibroids during the 
period in concern.  

Accordingly, the Board finds that an evaluation in excess of 
noncompensable should be assigned for uterine fibroid disease 
as manifested from December 1, 1996 to November 14, 1997.  
The noncompensable evaluation assigned in the February 1997 
rating decision was established under Diagnostic Code 7628, 
which concerns benign neoplasms of the gynecological system 
or breast and directs that a rating be assigned on the basis 
of impairment in function of the urinary or gynecological 
systems or skin.  See 38 C.F.R. § 4.116, Diagnostic Code 
7628.  The pertinent evidence does show that uterine fibroids 
led to gynecological impairment of function but does not show 
that it led to any impairment of urinary function or of the 
skin.  (Indeed, it is stated in the report of her total 
hysterectomy that the veteran denied having any urinary 
incontinence).  The gynecological impairment of function 
shown by this evidence is best addressed, it appears to the 
Board, by Diagnostic Code 7629, which concerns endometriosis.  
Although a diagnosis of endometriosis was not made in this 
case, the veteran's uterine fibroids may be rated by analogy 
with endometriosis.  See 38 C.F.R. § 4.20 (2003) (a condition 
not listed on the rating schedule may be rated under the 
diagnostic code for a closely related disease or injury in 
which not only the functions affected but also the anatomical 
localizations and symptomatology are closely analogous).  

Under Diagnostic Code 7629, a 10 percent rating is authorized 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control; a 30 percent rating, for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment; and a 50 percent rating, the maximum, for lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, 
Diagnostic Code 7629 (2003).  The evidence shows that during 
the period in concern, her uterine fibroids caused the 
veteran to experience pelvic pain and irregular bleeding that 
could not be controlled by treatment.  These manifestations 
warrant a 30 percent evaluation under Diagnostic Code 7629.  
However, because there has been no showing that during the 
period in concern, her uterine fibroids led to bowel or 
bladder symptoms or involved bowel or bladder lesions, the 50 
percent rating authorized by this diagnostic code is not 
warranted in this case.

The Board has considered whether a separate evaluation is 
warranted for the surgical scar of the low abdomen that was 
noted in the December 1997 VA gynecological examination.  
While the evaluation of the same disability manifestations 
under various diagnoses is prohibited, see 38 C.F.R. § 4.14, 
separate evaluations are warranted for different disability 
manifestations, even when all are associated with the same 
service-connected injury or disease, provided that the 
symptomatology of one problem does not duplicate or overlap 
with that of another.  See Esteban, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.25(b) (2003) ("[T]he disabilities 
arising from a single disease entity . . . are to be rated 
separately as are all other disabling conditions. . . .").  
However, no medical assessment of record, including the 
December 1997 VA examination report, notes that the scar is 
symptomatic, nor does the veteran cite any problems with the 
scar in the statements that she has submitted.  As there is 
no evidence that any symptoms or disability resulted from 
this scar, the Board concludes that a separate evaluation is 
not in order.  38 C.F.R. § 4.14.

Accordingly, the Board will grant a schedular rating of 30 
percent for uterine fibroids under Diagnostic Code 7629 for 
the period December 1, 1996 to November 14, 1997.  38 C.F.R. 
§ 4.116, Diagnostic Code 7629.  Schedular ratings in excess 
of 30 percent for this period and in excess of 50 percent 
from an effective date of March 1, 1998 will be denied. 

c.  Extraschedular evaluation

The Board has considered whether referral of these claims for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The record in this case shows that since December 1, 1996, 
the veteran was hospitalized for two of the disabilities with 
which this appeal is concerned, once for surgery to correct 
right hallux valgus and once for surgery to effect a total 
abdominal hysterectomy.  However, the schedular rating 
granted in this decision has taken these facts into account.  
Moreover, temporary 100 percent evaluations have been 
assigned to compensate the veteran for hospitalization and 
convalescence due to the surgeries.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The impairment arising from, 
respectively, the right and the left hallux valgus 
disabilities, the right and the left knee disabilities, and 
the uterine fibroids leading to the performing of a total 
abdominal hysterectomy is not so exceptional or unusual as to 
fall outside that contemplated by regular schedular 
standards.

Accordingly, the Board finds that the criteria for referral 
of the these disabilities for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).


ORDER

Service connection for a left leg condition is denied.

An evaluation of 10 percent, but no higher, for hallux 
valgus, postoperative, right foot, is granted from December 
1, 1996 through January 29, 1997, subject to controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for hallux valgus, 
postoperative, right foot, from March 1, 1997, is denied.

An evaluation in excess of 10 percent for hallux valgus, 
postoperative, left foot from December 1, 1996 is denied.  

An evaluation in excess of 10 percent for retropatellar pain 
syndrome, right knee, from December 1, 1996 is denied. 

An evaluation in excess of 10 percent for retropatellar pain 
syndrome, left knee, from December 1, 1996 is denied.

An evaluation of 30 percent, but no higher, for total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
due to uterine fibroids (previously evaluated as uterine 
fibroids) from December 1, 1996 through November 14, 1997 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  

An evaluation in excess of 50 percent for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy due to 
uterine fibroids (previously evaluated as uterine fibroids) 
from March 1, 1998 is denied.  


REMAND

The Board will remand the claim of entitlement to service 
connection for sinusitis, upper respiratory infection, and 
bronchitis and the claim for a greater initial rating of 
gastritis, now evaluated as 10 percent disabling from an 
effective date of December 1, 1996.  As is observed in the 
decision above, the claims presented on this appeal are 
subject to the VCAA and its implementing regulations and 
therefore, must be developed and adjudicated in accordance 
with the requirements of this law.

As is observed in the decision above, VA has provided the 
veteran with due notice under section 5103 of the VCAA 
concerning the claims decided in this appeal.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, the claims concerning sinusitis and gastritis are 
being remanded because the Board has found that a VA medical 
examination is needed in order to decide them.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, an examination is considered 
to be necessary to decide a service connection claim if the 
lay and medical evidence of record includes competent 
evidence that the claimant has a current disability of 
persistent and recurring symptoms of disability, indicates 
that the disability or symptoms may be associated with the 
veteran's service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Service connection for sinusitis, upper respiratory 
infection, and bronchitis

By the standard enunciated in the VCAA, a medical examination 
is needed to decide the veteran's claim of entitlement to 
service connection for sinusitis, upper respiratory 
infection, and bronchitis.  

Current VA treatment records show that the veteran has been 
diagnosed with sinusitis and upper respiratory infection.  A 
February 2003 treatment note states a diagnosis of "severe 
sinusitis."  However, the report of a computed tomography 
(CT) scan of the paranasal sinuses taken at that time states 
that the study was normal.  A treatment note dated in March 
2002 indicates that the veteran exhibited painful maxillary 
sinuses, a congested nose, and post-nasal [drip] on that 
occasion and was given diagnoses of sinusitis and upper 
respiratory infection.  A treatment note dated in October 
2001 reflects that she exhibited swollen nasal mucosa and 
received an assessment of sinusitis.  Treatment notes dated 
in May and June 2001 indicate that she exhibited tenderness 
in the facial sinus area and received a diagnosis of atypical 
facial pain after a CT scan of the sinuses proved to be 
normal.  Treatment notes dated in 1999 show that she was 
treated on more than one occasion for sinus and upper 
respiratory symptoms and prescribed antibiotics.

Her service medical records show that on several occasions 
during service, the veteran received medical attention for 
respiratory problems and later, for possible sinusitis.  
Several times in the 1980's, the service medical records 
indicate, she was assessed with upper respiratory infection, 
bronchitis, and chest congestion.  In the 1990's, the service 
medical records indicate, she was evaluated several times for 
sinusitis.  In March 1995, she was assessed with sinusitis 
and possible upper respiratory infection.  She was seen again 
in September 1995.  The report of X-rays of the sinuses taken 
at that time states that there was no evidence of pathology.  
However, notes concerning two clinical assessments that were 
performed in September 1995 each show that although chronic 
sinus disease was not diagnosed, her sinuses were found to be 
tender to palpation and she was prescribed an antibiotic for 
a sinus problem.  The report of a computed tomography (CT) 
scan that was performed in November 1995 states an impression 
of "[n]egative sinus."  

Also of record and pertinent to the claim are the reports of 
a VA neurology examination conducted in December 1997 and of 
the general medical examination conducted in September 2002.  
The report of the December 1997 neurology examination 
indicates that the veteran presented sinus-related 
complaints.  The 


report refers to x-rays that were "pending" (the reports of 
these, if taken, do not appear to be of record) and states no 
diagnosis.  The report of the September 2002 VA general 
medical examination notes that a VA CT scan of the sinuses 
taken in June 2002 yielded normal findings.  (The report of 
this CT scan does not appear to be of record.)  The report 
suggests that on the basis of the CT scan and physical 
examination, the examiner formed the opinion that the veteran 
did not have "chronic" sinusitis, only acute episodes of 
that disorder.  Thus, the report states a diagnosis of 
"[s]inus condition manifested by acute episodes of rhinitis 
with no evidence of chronic sinusitis [ ] found."  The 
veteran's bronchial and upper respiratory conditions also 
were considered in the examination report and given a 
diagnosis there of "[e]pisodic upper respiratory infection 
and bronchitis."  Neither the December 1997 nor the 
September 2002 examination report contains any commentary or 
opinion by the examiner as to whether the sinus, upper 
respiratory, and bronchial symptoms exhibited or described by 
the veteran were related to any that she displayed during 
service. 

The Board finds that by the standard established in the VCAA, 
a VA medical examination is needed to resolve the claim.  The 
lay and medical evidence currently of record shows that the 
veteran has sinus and upper respiratory symptoms that may be 
related to her service.  38 U.S.C.A. § 5103A(d)(2); see also 
38 C.F.R. § 3.159(c)(4)(i).  However, the medical evidence 
currently of record is not sufficient to resolve the claim.  
Id.  An additional VA examination is needed, and must be 
performed on remand, in order to clarify whether the veteran 
has any such disabilities and if so, whether they are 
attributable to an incident of her service.  38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Evaluation in excess of 10 percent from December 1, 1996 for 
gastritis

The Board also has concluded that a VA medical examination is 
needed to decide the claim for a greater initial evaluation 
for gastritis, which is now rated as 10 percent disabling 
from the December 1, 1996.  The Board has found that the two 
VA examination reports of record that address this 
disability, those of December 


1997 and September 2002, respectively, do not provide alone 
or together all of the findings needed to evaluate the 
disability under applicable rating provisions, nor is the 
missing detail supplied by other medical assessments on file.

The medical evidence of record is insufficient in several 
respects.

First, certain findings needed to evaluate the veteran's 
gastritis under the diagnostic code selected by the RO are 
absent.  The RO evaluated the disability under Diagnostic 
Code 7307, which concerns hypertrophic and atrophic 
gastritis.  For hypertrophic gastritis, if identified by 
gastroscope, the evaluation to be assigned under this 
diagnostic code depends on whether the condition is chronic, 
involves symptoms (such as hemorrhages), and involves such 
features as nodular lesions, eroded areas, or ulcerated 
areas.  The rating provision indicates that if the gastritis 
is atrophic, it is treated as a complication of a number of 
diseases (including pernicious anemia) and is to be rated on 
the basis of the underlying condition.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2003).  

The December 1997 VA examination concerned digestive 
conditions.  The examination report, which notes that the 
veteran had had gastritis since 1994, states a diagnosis of 
"gastroesophageal reflux."  The examination report refers 
to the results of a biopsy of the distal esophagus performed 
at a VA medical facility in October 1997 identifying mild 
chronic inflammation.  The examination report does not set 
forth findings needed to evaluate the veteran's gastritis 
under Diagnostic Code 7307.  

The September 2002 VA examination, the general medical 
examination, addressed the veteran's gastritis.  The 
examination report states a diagnosis of "[s]ymptomatic 
duodenitis."  The examination report refers to the results 
of an upper GI study performed in September 2002, stating 
that it yielded "[f]indings consistent with the presence of 
duodenitis" and showed "a large amount of pyloric spasm" 
but did not reveal "[a] well-defined ulceration."  Other 
than referring to lack of evidence of ulceration, the 
examination report does not set forth findings needed to 
evaluate the veteran's gastritis under Diagnostic Code 7307.

Thus, the pertinent VA examination reports are incomplete for 
rating purposes, a new examination addressing the veteran's 
gastritis must be obtained.  Re-examination of the veteran is 
needed to correct the deficiencies in the examination 
reports.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also 38 C.F.R. § 4.2 (2002); Massey v. 
Brown, 7 Vet. App. 204 (1994).

In addition, the Board finds that the scope, and the 
predominant characteristic, of the disability in concern must 
be clarified through medical examination in order that the 
disability may be rated under the appropriate diagnostic 
code.  Neither the VA examination reports nor the VA 
treatment records clarify whether "gastritis" in this case 
involves or has led to the other disorders of the digestive 
system identified in those reports.  The portion of the 
rating schedule pertaining to disabilities of the digestive 
system contemplates that such disabilities may involve more 
than one specific disorder and therefore may invoke more than 
one diagnostic code.  The rating schedule provides that when 
more than one diagnostic code is thus applicable 
(specifically, more than one of the diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7245 to 7348 inclusive), a 
single evaluation is to be assigned under "the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such evaluation."  38 C.F.R. 
§ 4.114.  The Board notes that in granting service connection 
for "gastritis" in the February 1997 rating decision, the 
RO referred to service medical records showing that the 
veteran received a diagnosis of gastritis in November 1994 on 
the basis of upper endoscopy results and to post-service VA 
treatment records showing that the veteran had recurring 
gastritis, dyspepsia, and gastroesophageal reflux disease.  
Re-examination of the veteran is required so that the scope, 
and individual features, of her service-connected disability 
of the digestive system may be clarified and the disability 
then rated under the diagnostic code reflecting its 
predominant characteristic.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).

The Board notes that because the challenged evaluation of 
"gastritis" was assigned in conjunction with a grant of 
service connection for this disability, controlling 


judicial precedent dictates that VA adjudicators review the 
state of the disability from the effective date of the grant 
and assign a "staged" rating reflecting variations in 
severity if demonstrated by the evidence.  Fenderson, 12 Vet. 
App. at 126.

While the case is in remand status, the RO should seek all 
medical treatment records concerning the veteran's digestive 
system that post-date those now of record.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).

Additional matter - confirmation of representative 
designation

Although Texas Veterans Commission has acted on behalf of the 
veteran, no document signed by the appellant appointing her 
representative is contained in the claims file.  The 
appellant now should be asked to formally appoint a 
representative.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask that she 
sign and submit VA Form 21-22 identifying 
her representative, if any.  Include a 
blank VA Form 21-22 with the letter to 
the veteran.  Send a copy of the letter 
and Form 21-22 to Texas Veterans 
Commission.  Associate with the claims 
file both a copy of the letter and any 
executed VA Form 21-22 received from the 
veteran.

3.  Write to the veteran and ask her to 
identify all treatment that she has 
received at any medical facility (VA, 
military, or private) for her stomach 
condition since February 2003.  Send a 
copy of the letter to the veteran's 
representative.  Make efforts to obtain 
all records identified by the veteran's 
response that are not now part of the 
claims file and that the veteran does not 
submit herself.  Document in the claims 
file the actions taken to secure this 
evidence and provide appropriate notice 
to the veteran regarding records 
identified by her that could not be 
obtained.

4.  After the development requested in 
Paragraph 3 has been accomplished, 
schedule the veteran for the following 
examinations:

(A)  A pulmonary examination to determine 
whether she currently has a sinusitis, 
upper respiratory, and/or bronchial 
disorder that is related to her service.  
All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

The examination report must list all 
diagnoses found concerning the sinuses, 
upper respiratory system, and bronchial 
system.  For each disorder found, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or better) that 
the disorder is related to a disease that 
the veteran exhibited, or to an injury 
that she encountered during her service.  
Each opinion should be accompanied by a 
full rationale.  

(B) An examination concerning disorders 
of the digestive system to identify the 
characteristics and assess the severity 
of the veteran's service-connected 
"gastritis" disability of the digestive 
system.  All tests and studies thought 
necessary by the examiner should be 
performed.  The claims file must be made 
available to the examiner, and the 
examiner is requested to confirm that 
pertinent documents therein were 
reviewed.  

The examination report must list all 
diagnoses found concerning the digestive 
system.  For each disorder of the 
digestive system found, the examiner must 
explain what particular symptoms it has 
produced in the veteran and what 
particular characteristics of the 
disorder were disclosed by any tests or 
studies performed for the examination.  
For each disorder of the digestive system 
found, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
better) that the disorder is related to 
the veteran's gastritis (for example, 
through a common etiology or because 
caused by the gastritis).  Then, the 
examiner must provide an opinion as to 
which of the disorders of the digestive 
system that concern the veteran's 
gastritis - - that is, the gastritis and 
any other disorder that the examiner 
believes is as likely as not related to 
the gastritis - - represents the 
predominant disability.  In addition, the 
examiner must clarify whether the 
"gastritis" for which the veteran was 
granted service connection is 
"hypertrophic" or "atrophic."  The 
opinion should be accompanied by a full 
rationale.  

5.  Review the examination reports to 
ensure that they comply with the requests 
in Paragraph 4.  If a report is deficient 
in any manner, take corrective action.  
In 


addition, if it appears that more medical 
findings are needed to effect an 
evaluation under the diagnostic code for 
the disorder that signifies the 
predominant characteristic of the 
veteran's service-connected disability of 
the digestive system, return the 
examination report for supplementation.

6.  Then, readjudicate the claim of 
entitlement to service connection for 
sinusitis, upper respiratory infection, 
and bronchitis and the claim for an 
evaluation of gastritis in excess of 10 
percent from December 1, 1996.  Consider 
whether a "staged" rating of the 
gastritis disability is in order.  
Fenderson.  Consider all laws and 
regulations that are relevant to the 
claim, including, in the case of 
gastritis, all diagnostic codes.  If a 
benefit sought on appeal remains denied, 
provide the veteran and her 
representative with a supplemental 
statement of the case.  Allow the veteran 
and her representative appropriate time 
in which to respond. 

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



